STOKER, Judge.
On June 7, 1982, defendant, Lloyd G. Jones, Jr., pleaded guilty to various drug charges and was sentenced by the trial court. The sentences were affirmed by this Court at 433 So.2d 378 (La.App. 3d Cir.1983) and 433 So.2d 382 (La.App. 3d Cir.1983). The Supreme Court remanded for resentencing at 447 So.2d 1050 (La. 1984). The trial court resentenced defendant and he again appeals his sentences to this Court.
This appeal (our No. CR84-456) involves methaqualone and was consolidated with appeal No. CR84-455 concerning the same defendant, Lloyd Jones, Jr., and involving marijuana. We discussed the issues in both appeals in our opinion in No. CR84-455, bearing the same title as above, 473 So.2d 66 (La.App. 3d Cir.1985). Defendant was resentenced in both cases, and defendant appealed seeking a review of the excessiveness of the sentences with reference to the total fines imposed. For the reasons stated in our opinion in CR84-455, the defendant’s sentences in this case are remanded to the trial court for resentenc-ing in accordance with the views expressed in that opinion.
SENTENCES VACATED, REMANDED FOR RESENTENCING.